Citation Nr: 1760332	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).  


REPRESENTATION

Veteran represented by:	Marc S. Whitehead, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from June 2005 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the VA RO.


FINDING OF FACT

HIV did not originate in service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for HIV have not been met. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A (2017); 38 C.F.R. § 3.159 (2017).  In the instant case, the Veteran was provided with all appropriate notification in April 2012.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and post-service medical treatment records have been obtained, to the extent they were both identified and available.  

While the Veteran participated in an April 2012 examination confirming his diagnosis with HIV, the Veteran has not been afforded with a VA examination addressing the relationship between his HIV and his service, and no such examination is required.  VA does not have a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA's obligation to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

As will be discussed in greater detail below, the weight of the evidence does not support a finding that the Veteran suffered an in-service injury, event, or disease that might have caused the Veteran's HIV.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274  . Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed HIV is unwarranted.

The Veteran declined the opportunity to participate in a hearing before the Board.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  HIV is not listed among the chronic diseases set forth in 38 C.F.R. § 3.309, and service connection cannot be established based solely on a presumption or on a continuity of symptomatology.

Turning to the facts in this case, the Veteran does not allege, nor do the facts support, a finding that he was diagnosed with HIV in service.  Indeed, the Veteran's service treatment records contain no evidence of a diagnosis with, or treatment for, HIV.  The Veteran consistently tested negative for HIV while in service.  The Veteran separated from the service on April 26, 2011, at the Naval Base Kitsap- Bangor in Silverdale, Washington.  The Veteran indicated that he would be living in San Antonio following his separation from service.  

Following service, the Veteran tested positive for HIV in August 2011.  In an October 2011 clinical record, the Veteran stated that he did not know when he contracted HIV, but he indicated that he had two sexual encounters "on his way from Seattle to San Antonio".  In a separate October 2011 record, the Veteran indicated that he was likely infected "during the April timeframe" as he traveled from Seattle to San Antonio, when he engaged in sexual activity with two "random sexual partners".  The Veteran reported that he relocated from Seattle to San Antonio at the end of April.  In a later October 2011 record, the Veteran stated that he was last sexually active with two partners in April 2011, and the clinician stated that the Veteran had likely been HIV positive since April 2011.  

The Veteran filed a claim of entitlement to service connection in December 2011.  In April 2012, the Veteran indicated that his last full HIV test occurred in March 2011, before his separation from service.  The Veteran alleged that from the date of that test in March 2011 until his separation from service on April 26, 2011, he engaged in unprotected sexual activity with four different individuals.  From the time of the Veteran's separation from service until August 2011, the Veteran indicated that he engaged in sexual activity with only one person and always used protection.  The Veteran expressed certainty that he contracted HIV between the date of his last in-service test and the date of his separation from service.  The Veteran underwent a VA examination in April 2012, at which time the examiner indicated that the Veteran had been diagnosed with HIV in 2011, and his HIV was asymptomatic at the time of the examination.  

In April 2013, the Veteran indicated that his depression and anxiety led him to "deal with [his] problems sexually".  In March 2014, the Veteran's representative stated that though the Veteran was not diagnosed with HIV in service, he contracted the virus in April 2011 while in service.  The representative stated that the typical latency period for HIV is three to six months.  

Upon review of this evidence, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service event or injury that led to the development of HIV.  The Veteran's in-service HIV testing was negative.  The Board otherwise finds that the sexual history that the Veteran has reported following his December 2011 claim for service connection lacks credibility.  When the Veteran first sought treatment for HIV in October 2011, he stated on several occasions that he suspected that he contracted HIV as a result of engaging in unprotected sexual activity while traveling from Seattle (the location where he was discharged from service) to San Antonio (his post-service residence), which would have occurred after his separation from service.  The Board has every reason to believe that the Veteran was offering a truthful account of his experiences to his clinicians in an attempt to receive appropriate medical care, and the Board affords such statements with great probative weight.  

The Veteran's account of his sexual history changed, however, after he filed his December 2011 claim of entitlement to service connection.  The Veteran no longer associated his unprotected sexual activity with his post-service travel from Seattle to San Antonio, but he instead stated that he engaged in unprotected sexual activity with four partners during the period of time from his March 2011 HIV testing until April 26, 2011.  In fact, the Veteran denied engaging in unprotected sexual activity at all following his separation from service.  The Veteran has not offered an explanation to reconcile this account of his sexual history with the contrary account that he gave clinicians in October 2011.  The Board finds this account of sexual history to lack credibility, and it cannot ignore the incentive for financial gain that is associated with the Veteran endorsing only in-service, rather than post-service, unprotected sexual activity.  Without credible evidence of an in-service incident or event, and with normal HIV testing noted throughout the Veteran's service, the second Hickson element is not met, and the Veteran's claim of entitlement to service connection fails on this basis.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for HIV.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for HIV is denied.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


